Citation Nr: 0812351	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  02-05 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for unspecified nerve 
damage.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974, reserve service through December 1977, and additional 
reserve service until his retirement from the Georgia Air 
National Guard in 1996.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  
	
In April 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and most issues are now 
ready for appellate disposition.  The issue of entitlement to 
service connection for headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed upper 
back disability.

2.  The veteran does not have a currently diagnosed lower 
back disability.

3.  The veteran does not have currently diagnosed nerve 
damage.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for service connection for nerve damage have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran seeks service connection for an upper back 
disability, a lower back disability, and nerve damage, but 
the objective medical evidence does not reveal a current 
diagnosis of any of these conditions.  The record is replete 
with diagnoses of pain, but complaints of pain alone are not 
enough to establish service connection.  There must be 
competent medical evidence of a current disability resulting 
from that condition or injury.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  For example, in May 
2002 the veteran was found to have chronic 
back/neck/extremity pain.  In May 1999 he was diagnosed with 
neck and upper back pain.  In April 1996 and March 1995 he 
was found to have right cervical pain.  In June 1994 he was 
diagnosed with myofascial pain syndrome involving the neck 
and back muscles.  There are simply no diagnoses pertaining 
to the veteran's neck or back in the medical record.  Of 
note, a December 1996 private treatment record noted a 
"significant degree of symptom magnification."  With regard 
to his claim regarding nerve damage, there is also no 
evidence of a diagnosis in this regard and a November 1995 
EMG study pertaining to the veteran's arm and neck revealed 
normal findings.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a diagnosis of an upper back disability, a lower back 
disability, or nerve damage, the other elements of service 
connection for each of these claims need not be addressed and 
the veteran's claims for service connection must be denied.

In reaching these conclusions the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from these conditions and that they are related to 
service.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.  

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
these claims.  However, the Board finds that the evidence, 
which reveals that the veteran does not have a current 
diagnosis of these disabilities and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against these claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  As such, the veteran's claims for 
service connection for an upper back disability, a lower back 
disability, and nerve damage, must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2005 and May 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of May 2006 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The letter of May 
2006 also provided the appellant with information concerning 
the evaluation and effective date that could be assigned 
should service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of 


pertinent evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  For all of these 
reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing before the Board.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  As 
previously discussed, a VA medical opinion has been deemed 
unnecessary in this case.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for an upper back disability is denied.

Service connection for a lower back disability is denied.

Service connection for nerve damage is denied.




REMAND

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
headaches.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the record is replete with diagnoses of the veteran's 
headaches, most recently documented in a June 2001 VA 
treatment record.  The veteran has contended that his 
headaches arose from two accidents sustained in his military 
service.  The first was while he was on active duty in July 
1973, and service medical records do confirm the veteran was 
in a car accident on this date.  The accident report states 
the veteran sustained contusions of the forehead.  The second 
accident occurred in December 1976, while the veteran 
contends he was on active duty for training.  The issue of 
whether the veteran was actually on active duty for training 
in December 1976 was the basis for the Board's April 2006 
remand, and upon completion of the development requested, the 
veteran's duty status in December 1976 is still unknown.  
Microfiche copies of the veteran's service records were 
obtained, but reveal only that the veteran was participating 
in a drill at that time.  While documentation of the December 
1976 accident is not of record, a service medical record from 
January 1977 references the accident, as does a service 
medical examination of May 1977.  These records indicate the 
veteran sustained whiplash related injuries in the accident.  
The benefit of the doubt must be afforded to the veteran that 
his December 1976 motor vehicle accident was sustained while 
on active duty for training.  Given that there is evidence of 
a current diagnosis, the 1973 accident sustained on active 
duty, and the 1976 accident sustained on active duty for 
training, a VA examination is necessary to determine whether 
there is any link between the veteran's current headaches and 
service.

Accordingly, the case is REMANDED for the following action:

Afford the veteran a VA examination to 
ascertain the nature and etiology of his 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
headaches had their onset during service, 
particularly from the veteran's 1973 or 
1976 motor vehicle accidents, or are in 
any other way causally related to his 
active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


